Citation Nr: 1418692	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 21, 2009, for the grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for sleep apnea, effective May 21, 2009.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for sleep apnea was denied by the RO in an August 1994 rating decision and he did not file a notice of disagreement with that decision after he was notified and did not perfect an appeal to the Board.  

2.  Effective October 7, 1996, sleep apnea was added to the schedule of ratings for the respiratory system at 38 C.F.R. § 4.97, Diagnostic Code 6847.  

3.  The Veteran submitted a request to reopen his claim for service connection for sleep apnea that was received by the RO on May 21, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2009, for the grant of service connection for sleep apnea, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.157, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claim concerning the effective date for the grant of service connection for sleep apnea arises from an appeal of an allowance of service connection.  Once a benefit sought is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, neither the Veteran, nor his representative, has alleged error in VA's notice.  Thus, the Board finds that the duty to notify has been met and no further notice is necessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private medical treatment and examination.  The Veteran's statements and personal hearing testimony in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Accordingly, the Board finds that VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Earlier Effective Date

Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

Where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall the award be retroactive for more than one year from the date of application therefor.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request.  In order for a claimant to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  Brannon v. West, 12 Vet. App. 32 (1998) (mere presence of medical evidence of a condition does not establish an intent to seek service connection for the disability).  The term claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  

An intent to apply for benefits is an essential element of any claim, whether formal or informal, and that intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006) (plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (even an informal claim for benefits must be in writing).  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of 38 C.F.R. § 3.114 with respect to action on VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  38 U.S.C.A § 5110(a) (West 2002) ; 38 C.F.R. § 3.157 (2013). 

Additionally, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  report of examination or hospitalization by VA or uniformed services, in which the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim; the date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized, or the date VA received notice of admission, if VA maintenance was authorized subsequent to admission.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or hospital admission. 38 C.F.R. § 3.157 (b) (1) (2013).  

The Veteran filed an initial claim for service connection for sleep apnea in April 1994, which was denied by the RO in an August 1994 rating decision.  The RO concluded that although the service medical records documented treatment for sleep apnea, which was currently asymptomatic, it was not a disease within the meaning of VA law.  In essence, it was not a disability for VA purposes.  The Veteran was informed of the denial by a cover letter dated September 13, 1994, but he did not appeal the decision.  Therefore, the decision became final as of September 13, 1995.  

Subsequently, the Veteran submitted a request to reopen his claim for service connection for sleep apnea that was received by the RO on May 21, 2010.  Effective October 7, 1996, sleep apnea was added to the schedule of ratings for the respiratory system.  38 C.F.R. § 4.97, Diagnostic Code 6847 (1997); 61 Fed. Reg. 46728 (1996).  Based on that liberalizing law, and the Veteran's service medical records showing a diagnosis of sleep apnea, service connection was granted effective May 21, 2009, one year prior to the receipt of the claim in accordance with 38 C.F.R. § 3.114.  While the medical evidence dates the Veteran's sleep apnea to 1987, under the facts herein, the provisions of 38 C.F.R. § 3.114 only allow benefits to be authorized for a period of one year prior to the date of receipt of the claim.  There is no indication in the file, and the Veteran does not allege, that he filed or intended to file another claim during the period from the initial denial in 1994 until his petition to reopen in May 2010.  Thus, May 21, 2009, is the earliest date that the Veteran's entitlement to benefits for service connection for sleep apnea may be granted.  38 C.F.R. § 3.114 (2013). 

To the extent that the Veteran or his representative assert that the provisions of 38 C.F.R. § 3.157 are applicable, the Board observes that receipt of clinical evidence may serve to form the basis for an earlier effective date for a subsequent award of VA benefits if the benefits derive from (1) a claim for increased rating or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Here, the Veteran's claim was not for an increased rating, and his earlier claim was not denied by the RO in August 1994 on the basis that the sleep apnea was not of compensable degree.  Although it was noted that sleep apnea was "asymptomatic," the denial was based on a finding that it was not a ratable disease, and thus did not constitute a disability for VA purposes, at the time of his application.  Therefore, the provisions of 38 C.F.R. § 3.157 are inapplicable.  

Accordingly, the Board finds that the Veteran's petition to reopen was received on May 21, 2010, and although his sleep apnea existed many years prior to the date of receipt of that claim, the relevant laws and regulations allow for payment of retroactive benefits only for the one-year period prior to the receipt of the claim, or on May 21, 2009.  Accordingly, an effective date prior to May 21, 2009, for the grant of service connection for sleep apnea is denied. 



ORDER

An effective date prior to May 21, 2009, for the grant of service connection for sleep apnea, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


